12‐4169‐cv
         William Gilman v. Eliot Spitzer and The Slate Group, LLC

                                     UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT


                                                SUMMARY ORDER

     Rulings by summary order do not have precedential effect.  Citation to a summary order filed on or after January
     1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this court’s Local Rule 32.1.1. 
     When citing a summary order in a document filed with this court, a party must cite either the Federal Appendix
     or an electronic database (with the notation “summary order”).  A party citing a summary order must serve a copy
     of it on any party not represented by counsel.

 1              At a stated term of the United States Court of Appeals for the Second Circuit, held
 2       at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
 3       York, on the 18th day of September, two thousand thirteen.
 4
 5       PRESENT:
 6
 7               JOHN M. WALKER,
 8               DEBRA ANN LIVINGSTON,
 9               DENNY CHIN,
10
11                               Circuit Judges.
12       _______________________________________________
13
14       WILLIAM GILMAN, 
15
16                                        Plaintiff‐Counter‐Defendant‐Appellant,

17
18               ‐v.‐                                                       No. 12‐4169‐cv
19
20       ELIOT SPITZER AND THE SLATE GROUP, LLC,

21                               Defendants‐Counter‐Claimants‐Appellees.
22       _______________________________________________



                                                               1
 1                                        DAVID  I.  GREENBERGER,  Liddle  &  Robinson,  L.L.P.
 2                                        (Jeffrey L. Liddle, James W. Halter, on the brief), New
 3                                        York,  New  York,  for  Plaintiff‐Counter‐Defendant‐
 4                                        Appellant.

 5                                        LEE  LEVINE, Levine Sullivan Koch & Schulz, LLP (Jay
 6                                        Ward Brown, Katharine Larsen, Matthew E. Kelley, on
 7                                        the  brief),  Washington,  D.C.,  for  Defendants‐Counter‐
 8                                        Claimants‐Appellees.

 9          Appeal from a judgment of the United States District Court for the Southern District

10   of New York (J. Paul Oetken, J.). 

11          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

12   DECREED that the judgment entered on September 28, 2012, is AFFIRMED. 

13          Appellant William Gilman appeals from a judgment on the pleadings in favor of

14   Appellees  Eliot  Spitzer  (“Spitzer”)  and  the  Slate  Group,  LLC  (“Slate”),  dismissing

15   Appellant’s  defamation  claim,  which  concerned  a  column  authored  by  Spitzer  and

16   published by Slate on August 22, 2010. 

17          We  review  de  novo  a  judgment  on  the  pleadings  and  “accept  the  allegations

18   contained in the complaint as true, and draw all reasonable inferences in favor of the non‐

19   movant.”  Sheppard v. Beerman, 18 F.3d 147, 150 (2d Cir. 1994).  We assume the parties’

20   familiarity with the facts and the record of prior proceedings, which we reference only as

21   necessary to explain our decision to affirm largely for the reasons stated by the district

22   court in its detailed and well‐reasoned opinion.  See Gilman v. Spitzer, 902 F. Supp. 2d 389

23   (S.D.N.Y. 2012). 

                                                    2
 1          The relevant column, titled “They Still Don’t Get It,” responded to a Wall Street

 2   Journal  editorial  that  called  into  question  Spitzer’s  record  prosecuting  the  insurance

 3   industry.    Though  the  column  does  not  mention  Gilman  by  name,  it  alludes  to  his

 4   conviction on antitrust charges, which was later vacated, as part of Spitzer’s investigation

 5   into the company Marsh & McLennan (“Marsh”).  In the column, Spitzer wrote that:    

 6          The Journal’s editorial also seeks to disparage the cases my office brought
 7          against Marsh & McLennan for a range of financial and business crimes.  The
 8          editorial notes that two of the cases against employees of the company were
 9          dismissed after the defendants had been convicted.  The judge found that
10          certain evidence that should have been turned over to the defense was not. 
11          (The cases were tried after my tenure as attorney general.)  Unfortunately for
12          the credibility of the Journal, the editorial fails to note the many employees
13          of  Marsh  who  have  been  convicted  and  sentenced  to  jail  terms,  or  that
14          Marsh’s behavior was a blatant abuse of law and market power: price‐fixing,
15          bid‐rigging,  and  kickbacks  all  designed  to  harm  their  customers  and  the
16          market  while  Marsh  and  its  employees  pocketed  the  increased  fees  and
17          kickbacks.    Marsh  as  a  company  paid  an  $850  million  fine  to  resolve  the
18          claims and brought in new leadership.

19   Gilman alleges that, given the reference to his vacated conviction and in the context of the

20   column as a whole, Spitzer defamed him when he mentioned “the many employees of

21   Marsh who have been convicted and sentenced to jail terms,” and stated that “Marsh’s

22   behavior  was  a  blatant  abuse  of  law  and  market  power:  price‐fixing,  bidrigging,  and

23   kickbacks  all  designed  to  harm  their  customers  and  the  market  while  Marsh  and  its

24   employees pocketed the increased fees and kickbacks.”  The district court found that no

25   reasonable reader could understand these statements to be “of and concerning” Gilman.

26   We agree.   

                                                     3
 1          To state a claim for defamation, a plaintiff must establish “that the [challenged]

 2   matter is published of and concerning the plaintiff.”  Kirch v. Liberty Media Corp., 449 F.3d

 3   388, 398 (2d Cir. 2006) (internal quotation mark omitted).  That is, the plaintiff must show

 4   that  “the  allegedly  defamatory  comment  refer[s]  to  the  plaintiff,”  Brady  v.  Ottaway

 5   Newspapers, Inc., 445 N.Y.S.2d 786, 788 (2d App. Div. 1981), such that those knowing the

 6   plaintiff “understand that [he] was the person meant,” Geisler v. Petrocelli, 616 F.2d 636, 639

 7   (2d Cir. 1980). “[W]here the person defamed is not named in a defamatory publication, it

 8   is necessary, if it is to be held actionable as to him, that the language used be such that

 9   persons reading it will, in the light of the surrounding circumstances, be able to understand

10   that it refers to the person complaining.”  Algarin v. Town of Wallkill, 421 F.3d 137, 139 (2d

11   Cir. 2005) (quoting DeBlasio v. N. Shore Univ. Hosp., 624 N.Y.S.2d 263, 264 (2d App. Div.

12   1995)).  

13          A reasonable reader could not conclude that the challenged statements were “of and

14   concerning”  Gilman.    First,  Spitzer’s  acknowledgment  that  Gilman’s  conviction  was

15   vacated plainly exempts Gilman from the group of Marsh employees,  referenced in the

16   first challenged statement, “who have been convicted and sentenced to jail terms.”  No

17   reasonable  reader  would  understand  Spitzer  to,  in  one  instance,  state  that  the  Journal

18   “note[d]”  the  dismissal  of  Gilman’s  case  and,  in  the  next  breath,  accuse  the  Journal  of

19   “fail[ing] to note” Gilman’s case.  Moreover, in the second challenged statement, Spitzer

20   refers to “Marsh” as a company.  Such a broad reference to an organization cannot give rise

                                                      4
 1   to a defamation claim by one of its constituent members.  See Abramson v. Pataki, 278 F.3d

 2   93,  102  (2d  Cir.  2002).    Similarly,  Spitzer’s  generalized  reference  to  “Marsh  and  its

 3   employees” cannot reasonably be read to directly or impliedly refer to Gilman.  

 4          Gilman argues that knowledgeable readers would immediately tie these statements

 5   to him, given the allegations leveled against him during Spitzer’s investigation of Marsh. 

 6   However, the opposite conclusion is true: readers aware that Gilman’s conviction had been

 7   vacated would be less likely to believe that he was one of the employees Spitzer referenced. 

 8   Given the numerous linguistic and logical flaws with Gilman’s claim, we determine that

 9   the challenged statements cannot reasonably be understood to be “of and concerning” him.

10          We have considered Gilman’s remaining arguments and conclude that they are

11   without merit.  The judgment of the district court is therefore AFFIRMED.

12                                                       FOR THE COURT:
13                                                       Catherine O’Hagan Wolfe, Clerk




                                                     5